DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received Aug. 12, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1-13, 19-22 and 34-36 had been canceled.

Allowable Subject Matter
2.	Claims 14-18 and 23-33 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 14-18 and 23-26 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…transmitting a sensor signal to a controller that regulates a power supply from the public AC electric power supply toward zero by appropriate actuation of the inverter and the charge controller; wherein if a photovoltaically generated electric power exceeds a power consumed by the electric consumer: the controller controls the charge controller in such a way that excess power is routed to the energy storage and only power that is in excess thereof is injected into the public AC electric power supply; and the inverter is at least one of switched into a quiescent state, deactivated, and switched off by the controller; and wherein if the photovoltaically generated electric power drops below the power consumed by the electric consumer: the controller controls the inverter in such a way that the electric consumer is supplied with power from the energy storage and only power required by the electric consumer in excess of the photovoltaically generated 

Claims 27-33 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein a sensor signal from the power sensor is supplied to a controller which controls the power withdrawn from the public AC electric power supply towards zero by appropriate control of at least one of the inverter and the charge controller via a control path; wherein if a photovoltaically generated electric power exceeds a power consumed by the electric consumer: the controller controls the charge controller in such a way that excess power is routed to the energy storage and only power that is in excess thereof is injected into the public AC electric power supply; and the inverter is at least one of switched into a quiescent state, deactivated, and switched off by the controller; and wherein if the photovoltaically generated electric power drops below the power consumed by the electric consumer: the controller controls the inverter in such a way that the electric consumer is supplied with power from the energy storage and only power required by the electric consumer in excess of the photovoltaically generated electric power and the power supplied from the energy storage is supplied by the public AC electric power supply; and the controller at least one of switches the charge controller into a quiescent state, deactivates the charge controller, and switches the charge controller off.” as set forth in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Richard Tan/
Primary Examiner, Art Unit 2849